ምንም ማድረግ ነው.
Nothing to do.
Can't load full results
Try again
Retrying...
Retrying...

DETAILED ACTION

This Office Action is in response to the communication filed on 05/28/2021. 
Status of the claims:
Claims 3, 6, 9, 12, 15-26, 29-30, 32-33, 35-36, 38-39, and 41-52 are cancelled. 
Claims 1-2, 4-5, 7-8, 10-11, 13-14, 27-28, 31, 34, 37, and 40 are pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 05/28/2021.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 05/28/2021has been entered.

Response to the Claim Rejections under 35 U.S.C. §103
Applicants’ Remarks Made in an Applicants Arguments/Remarks filed in reply to the Final Office Action dated 04/14/2021, with respect to the claims rejections under 35 U.S.C. §103 as being unpatentable over US2014/0064240 to Dinan, US2018/0368169 to Jung et al., and WO2017030489 to Daniel et al. (“Daniel”) have been fully considered. The Applicant has amended the independent claims 1, 14, 27, and 40 to contain languages that comprise allowable subject matters, thereby patentably distinguish over prior art. In view of the claims amendment and full consideration of the Applicants Remarks/Arguments made in the Amendment, the examiner has performed further search and/or consideration of the prior art considered pertinent to the applicant’s disclosure and determine the claims amendment overcomes said rejection of the claims under 35 U.S.C. § 103 made in said Office Action. Accordingly, withdrawal of the claims rejection under 35 U.S.C. § 103 is made.
 
Allowable Subject Matter
Pending claims 1-2, 4-5, 7-8, 10-11, 13-14, 27-28, 31, 34, 37, and 40 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 
The claimed subject matter in pending claims 1-2, 4-5, 7-8, 10-11, 13-14, 27-28, 31, 34, 37, and 40 is patentably distinguishable from the prior art; therefore is allowable. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the underlined portion, as recited in independent claims 1, 14, 27, 40 and their dependent claims.  

	Regarding Claim 1
		Currently Amended) A method comprising: 
transmitting a plurality of data blocks; and receiving a feedback message in a time slot, wherein the feedback message corresponds to the plurality of data blocks, and the feedback message comprises: a sequence of a sequence set, wherein the sequence indicates feedback information, the feedback information corresponds to the plurality of data blocks, and the sequence is multiplexed with demodulation reference signal symbols in a time domain; a plurality of sequences of a sequence set, wherein each sequence of the plurality of sequences indicates feedback information, the feedback information corresponds to one data block of the plurality of data blocks, and each sequence of the plurality of sequences is multiplexed with demodulation reference signal symbols in the time domain; a sequence of a sequence set in a physical resource of a physical resource set, wherein the sequence and the physical resource indicate feedback information, the feedback information corresponds to the plurality of data blocks, and the sequence is multiplexed with demodulation reference signal symbols in the dime domain; -2-a plurality of sequences of a sequence set in a physical resource of a physical resource set, wherein the plurality of sequences and the physical resource indicate feedback information, the feedback information corresponds to the plurality of data blocks, and each sequence of the plurality of sequences is multiplexed with demodulation reference signal symbols in the time domain; or some combination thereof, wherein the sequence set is selected from a group comprising a binary phase shift keying sequence set, a quadrature phase shift keying sequence set, and a Hadamard sequence set, the binary phase shift keying sequence set comprises a plurality of different binary phase shift keying sequences, and the quadrature phase shift keying sequence set comprises a plurality of different quadrature phase shift keying sequences.

	Regarding Claim 14
(Currently Amended) An apparatus comprising: 
a transmitter that transmits a plurality of data blocks; and a receiver that receives a feedback message in a time slot, wherein the feedback message corresponds to the plurality of data blocks, and the feedback message comprises: a sequence of a sequence set, wherein the sequence indicates feedback information, the feedback information corresponds to the plurality of data blocks, and the sequence is multiplexed with demodulation reference signal symbols in a time domain; a plurality of sequences of a sequence set, wherein each sequence of the plurality of sequences indicates feedback information, the feedback information corresponds to one data block of the plurality of data blocks, and each -5-sequence of the plurality of sequences is multiplexed with demodulation reference signal symbols in the time domain; a sequence of a sequence set in a physical resource of a physical resource set, wherein the sequence and the physical resource indicate feedback information, the feedback information corresponds to the plurality of data blocks, and the sequence is multiplexed with demodulation reference signal symbols in the dime domain; a plurality of sequences of a sequence set in a physical resource of a physical resource set, wherein the plurality of sequences and the physical resource indicate feedback information, the feedback information corresponds to the plurality of data blocks, and each sequence of the plurality of sequences is multiplexed with demodulation reference signal symbols in the time domain; or some combination thereof, wherein the sequence set is selected from a group comprising a binary phase shift keying sequence set, a quadrature phase shift keying sequence set, and a Hadamard sequence set, the binary phase shift keying sequence set comprises a plurality of different binary phase shift keying sequences, and the quadrature phase shift keying sequence set comprises a plurality of different quadrature phase shift keying sequences.

Regarding Claim 27
(Currently Amended) A method comprising: 
-7-receiving a plurality of data blocks; and transmitting a feedback message in a time slot, wherein the feedback message corresponds to the plurality of data blocks, and the feedback message comprises: a sequence of a sequence set, wherein the sequence indicates feedback information, the feedback information corresponds to the plurality of data blocks, and the sequence is multiplexed with demodulation reference signal symbols in a time domain; a plurality of sequences of a sequence set, wherein each sequence of the plurality of sequences indicates feedback information, the feedback information corresponds to one data block of the plurality of data blocks, and each sequence of the plurality of sequences is multiplexed with demodulation reference signal symbols in the time domain; a sequence of a sequence set in a physical resource of a physical resource set, wherein the sequence and the physical resource indicate feedback information, the feedback information corresponds to the plurality of data blocks, and the sequence is multiplexed with demodulation reference signal symbols in the dime domain; a plurality of sequences of a sequence set in a physical resource of a physical resource set, wherein the plurality of sequences and the physical resource indicate feedback information, the feedback information corresponds to the plurality of data blocks, and each sequence of the plurality of sequences is -8-multiplexed with demodulation reference signal symbols in the time domain; or some combination thereof, wherein the sequence set is selected from a group comprising a binary phase shift keying sequence set, a quadrature phase shift keying sequence set, and a Hadamard sequence set, the binary phase shift keying sequence set comprises a plurality of different binary phase shift keying sequences, and the quadrature phase shift keying sequence set comprises a plurality of different quadrature phase shift keying sequences.

Regarding Claim 40
(Currently Amended) An apparatus comprising: 
a receiver that receives a plurality of data blocks; and -10-a transmitter that transmits a feedback message in a time slot, wherein the feedback message corresponds to the plurality of data blocks, and the feedback message comprises: a sequence of a sequence set, wherein the sequence indicates feedback information, the feedback information corresponds to the plurality of data blocks, and the sequence is multiplexed with demodulation reference signal symbols in a time domain; a plurality of sequences of a sequence set, wherein each sequence of the plurality of sequences indicates feedback information, the feedback information corresponds to one data block of the plurality of data blocks, and each sequence of the plurality of sequences is multiplexed with demodulation reference signal symbols in the time domain; a sequence of a sequence set in a physical resource of a physical resource set, wherein the sequence and the physical resource indicate feedback information, the feedback information corresponds to the plurality of data blocks, and the sequence is multiplexed with demodulation reference signal symbols in the dime domain; a plurality of sequences of a sequence set in a physical resource of a physical resource set, wherein the plurality of sequences and the physical resource indicate feedback information, the feedback information corresponds to the plurality of data blocks, and each sequence of the plurality of sequences is multiplexed with demodulation reference signal symbols in the time domain; or -11-some combination thereof, wherein the sequence set is selected from a group comprising a binary phase shift keying sequence set, a quadrature phase shift keying sequence set, and a Hadamard sequence set, the binary phase shift keying sequence set comprises a plurality of different binary phase shift keying sequences, and the quadrature phase shift keying sequence set comprises a plurality of different quadrature phase shift keying sequences.

	Regarding Claims 2, 4-5, 7-8, 10-11, 13, 28, 31, 34, and 37 
Claims 2, 4-5, 7-8, 10-11, 13, 28, 31, 34, and 37 are dependent claims having claims 1 and 27, respectively, as base claims and therefore incorporate their respective features. These claims are patentably distinguishable from the prior art at least by reason of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reference(s) US2014/0064240 to Dinan, US2018/0368169 to Jung et al., and WO2017030489 to Daniel et al. (“Daniel”) are cited references and considered pertinent to applicant's disclosure. Regarding the subject matter of claims 1, 14 , 27 and 40, the above cited references, for example Dinan discloses a method and an apparatus (e.g. Dinan Figs. 4-5 and Para [0021]), the method/apparatus comprising: transmitting a plurality of data blocks (e.g. Dinan Abstract: A base station transmits a message comprising configuration parameters of radio resources of a control channel comprising one or more sets of resource blocks in in a plurality of subframes); and receiving a feedback message in a time slot, wherein the feedback message corresponds to the plurality of data blocks (e.g. Dinan Para s [0129]-[0130]: receives a plurality of data packets transmitted in time slots, the data packets including a message (i.e. feedback message)), and the feedback message comprises: a sequence of a sequence set, wherein the sequence indicates feedback information, the feedback information corresponds to the plurality of data blocks (e.g. Dinan Figs. 6-7, Paras [0118], [0168]: the feedback information (i.e. message) includes a sequence set corresponding to the multiple data packets descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols  or sequences);a plurality of sequences of a sequence set, wherein each sequence of the plurality of sequences indicates feedback information, and the feedback information corresponds to one data block of the plurality of data blocks (e.g. Dinan Figs. 6-7, Paras [0118], [0168]: the feedback information (i.e. message) includes plurality of sequences corresponding to the multiple data packets and descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols or sequences); a sequence of a sequence set in a physical resource of a physical resource set, wherein the sequence and the physical resource indicate feedback information, and the feedback information corresponds to the plurality of data blocks (e.g. Dinan Figs. 6-7, Paras [0118], [0155], [0168]: the information feedback (i.e. feedback message) includes plurality of sequences corresponding to the multiple data packets and descrambled, demodulated using a quadrature phase shift keying (QPSK) symbols  or sequences. A physical resource block may be defined as N consecutive sequences or symbols in the time domain and/or M consecutive subcarriers in the frequency domain. Physical resource block(s) in uplink(s) may comprise of MxN resource elements. For example, a physical resource block may correspond to one slot in the time domain). Jung (Figs. 10, Paras [0033], [0038], [0062]) teaches or suggests a plurality of sequences in a physical resource set are utilized, wherein the physical resource indicate the feedback information corresponding to the plurality of data blocks in long and short physical resources). Daniel teaches or suggests (e.g. Daniel, Figs. 1a-1b, 4 -7, Tables 1-3) that the sequence is multiplexed with demodulation reference signal symbols in the time domain); each sequence of the plurality sequence is multiplexed with demodulation reference signal symbols in the time domain (e.g. Daniel, Figs. 1a-1b, 4 -7, Tables 1-3, each sequence of the plurality sequence is multiplexed with demodulation reference signal symbols in the time domain); the sequence is multiplexed with demodulation reference signal symbols in the dime domain (e.g. Daniel, Figs. 1a-1b, 4 -7, Tables 1-3, : the sequence is multiplexed with demodulation reference signal symbols in the time domain); and each sequence of the plurality of sequences is multiplexed with demodulation reference signal symbols in the time domain (e.g. Daniel, Figs. 1a-1b, 4 -7, Tables 1-3, : each sequence of the plurality sequence is multiplexed with demodulation reference signal symbols in the time domain). However, none of references teaches detailed connection as recited, more specifically, the underlined portion (see above), as recited in independent claims 1, 14, 27, 40 and their dependent claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632